Judgment, Supreme Court, Bronx County (Robert L. Cohen, J.), rendered August 22, 1991, convicting defendant, after jury trial, of attempted rape in the first degree and sexual misconduct, and sentencing him to concurrent terms of imprisonment of IV2 to 4V2 years and 1 year, respectively, unanimously affirmed. Motion by appellant to withdraw Points II and III of his brief is granted. The matter is remitted to the Supreme Court, Bronx County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence at trial in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crimes charged is amply supported (People v Bleakley, 69 NY2d 490). The jury’s determinations of fact and credibility, not unreasonable, will not be disturbed by this Court (People v Gruttola, 43 NY2d 116, 122).
The 37 day time period set forth in the indictment with regard to the first incident was reasonable in the circumstances, where the complainant was 13 years old, with a serious hearing impairment that affected her speech, the accusation involved a person related by marriage to the complainant’s family, and there was no showing that the People failed in their duty to obtain as much specific information as possible regarding the date and time of the offense (People v Morris, 61 NY2d 290, 296).
Regarding the second incident, defendant expressly consented to the amendment of the indictment to read "on or about August 25, 1989”, based upon information received by the People from the complainant’s mother, and declined the trial court’s offer of an adjournment of the trial to accord him a further opportunity to prepare his defense (see, CPL 200.70 [1]). Concur—Carro, J. P., Ellerin, Wallach and Ross, JJ.